Exhibit 99.1 Macquarie Infrastructure Corporation Reports Fourth Quarter and Full-Year 2015 Financial Results, Increases Cash Dividend ● Fourth quarter cash dividend of $1.15 per share declared ● 2015 dividend growth of 14.7% exceeds guidance ● Expected 2016 dividend growth reaffirmed ● 2015 Adjusted Free Cash Flow increases 17.7% to $5.71 per share NEW YORK(BUSINESS WIRE)February 22, 2016Macquarie Infrastructure Corporation (NYSE:MIC) announced its financial results for the fourth quarter and full-year 2015 including an authorization of the payment of a cash dividend for the fourth quarter of 2015 of $1.15 per share ($4.60 per share annualized). For the full year 2015, dividends paid by MIC increased by 14.7% compared with 2014. MIC’s fourth quarter 2015 dividend will be paid on March 8, 2016 to shareholders of record on March 3, 2016. MIC has increased its cash dividend in each of the last nine quarters. “We are pleased to have grown our dividend in excess of our guidance,” said James Hooke, chief executive officer of MIC. “What is most pleasing is that the increase has been underpinned by substantial growth in the Free Cash Flow generated by our businesses. That growth has been achieved despite the volatility in markets broadly and reinforces a basic premise of infrastructure – namely, that it is an inherently more stable asset class.” MIC manages its businesses and investments to optimize Free Cash Flow, a non-GAAP measure it defines as Cash from Operations less maintenance (or sustaining) capital expenditures and adjusted for changes in working capital. The Company also elected to exclude the benefit of $0.09 per share associated with a tax refund received in the fourth quarter of 2015. As a result, MICgenerated $1.18 and $5.71 per share in Adjusted Free Cash Flow for the quarter and full-year 2015, respectively, a decrease of $0.10 per share, or 7.8%, for the fourth quarter and an increase of $0.86 per share, or 17.7%, for the year over the prior comparable periods. More than 100% of the $0.10 per share decrease in Adjusted Free Cash Flow generation in the fourth quarter of 2015 was attributable to the timing of maintenance capital expenditures at Hawaii Gas and International-Matex Tank Terminals (IMTT). The changes in timing of capital spending were announced previously. MICalso accelerated the timing of maintenence capital expenditures at Atlantic Aviation into 2015. The amount deployed in the fourth quarter was consistent with the Company's forecast. MIC reiterated its prior guidance with respect to dividend growth in 2016 and expects to distribute between $5.00 and $5.10 per share in cash for the full year. “Given our pipeline of growth projects, and assuming the continued stable performance of our businesses, we are confident in our ability to deliver value to our shareholders in the form of an attractive rate of growth in our dividend,” said Hooke. MIC’s dividend guidance contemplates issuance of additional shares upon the reinvestment of base management fees payable to Macquarie Infrastructure Management (USA) Inc. It also assumes the payment of minimal federal income taxes and the deployment of growth capital in amounts similar to years past. The Company indicated that it has a pipeline of more than $200.0 million in approved growth projects and that it expects to complete the majority of these in 2016. Hooke noted that the Company believes it can fund the pipeline of growth without accessing either the debt or equity capital markets for additional resources. MIC’s IMTT business produced financial results in the fourth quarter that were consistent with the first nine months of the year. Top line growth was offset by a decrease in spill response activity at IMTT’s OMI Environmental Solutions subsidiary, reduced product heating due to relatively warmer weather and reduced rail services revenue as a result of a reduction in the movement of heavy oil products by train. Foreign exchange rates were also a negative factor relative to the small portion of the overall results derived from Canadian operations. Revenue from firm commitments increased in the quarter and full year periods driven by continued strong demand for IMTT’s services. On a constant currency basis, revenue from firm commitments would have increased by 2.3% in 2015 compared with 2014. Refined petroleum product storage and handling represents approximately 55% of IMTT’s total revenue. In essence, the business functions as a distribution hub for these products. Crude and asphalt storage represents approximately 3% of IMTT’s total revenue and IMTT reported a decrease in services provided in support of these products in the fourth quarter and full year primarily as a result of a reduction in product shipments by rail from Canada. The remainder of IMTT’s revenue is generated under contracts related to the production, use or distribution of chemicals, vegetable and animal oils and other services. “The performance of IMTT in both the quarter and the full year periods reflects the downstream services nature of the business overall, as well as the extent to which it is uncorrelated with the exploration and production (E&P) portion of the oil industry,” said Hooke. “While upstream E&P companies are under considerable financial pressure, the vast majority of the hydrocarbons stored at IMTT have already been refined. Given the refined product focus, IMTT saw no signs of counter-party distress during 2015.” MIC’s Atlantic Aviation business continued to deliver solid growth year over year in the fourth quarter reflective of ongoing increases in general aviation (GA) flight activity in the U.S. and the overall attractiveness of the Atlantic Aviation network of fixed base operations (FBO). Atlantic Aviation posted increases in same store (excluding acquisitions completed during the year) and total gross profit for the quarter of 6.4% and 6.8%, respectively. For the full year, same store and total gross profit increased 8.3% and 13.1%, respectively. “The attractiveness of the Atlantic Aviation network and its safety-focused value proposition contributed to a very strong financial result in both the fourth quarter and full year periods,” noted Hooke. “We believe these attributes have enabled Atlantic Aviation to significantly outperform relative to industry fundamentals such as flight movements - a trend that, under current economic conditions, we would expect to continue.” The businesses comprising MIC’s Contracted Power & Energy (CP&E) segment underperformed relative to expectations during both the quarter and full year periods. A reduced level of both insolation and wind compared with historical averages resulted in a lower than expected level of power generation by the renewable portions of the segment. Although the fourth quarter is typically a softer quarter for peak power demand, relatively mild weather in the Northeast saw the uncontracted portion of the power generating capacity of the Bayonne Energy Center (BEC) dispatched less frequently than the Company had expected. Comparisons with prior periods are not meaningful in the CP&E segment as a result of the acquisition of a wind power facility in December of 2014 and the acquisition of BEC in April of 2015. The segment generated gross profit of $28.1 million and $104.9 million in the quarter and full year ended December 31, 2015, respectively, and EBITDA of $18.7 million and $68.2 million, respectively. “The warmer winter meant that the uncontracted power portion (37.5% of capacity) of BEC’s capacity was not called upon in the fourth quarter to the extent forecasted when we acquired the business,” said Hooke. “The financial impact of the underperformance of both the renewable portfolio and BEC versus expectations was modest – approximately $5.0 million of EBITDA for the year or less than 1.0% of MIC’s adjusted proportionately combined EBITDA – and we expect that normalized weather and the steps we are taking to bring lower cost gas to BEC via the pipeline we announced in January will contribute to segment performance consistent with our expectations going forward.” MIC’s Hawaii Gas subsidiary generated financial results for 2015 that reflected an approximately 2% increase in the volume of gas sold compared with 2014 on an underlying basis and were consistent with the improvement in the economy of Hawaii generally. Unemployment in Hawaii remained low, tourism was strong and the local economy continued to expand – all of which contributed to the consistent performance of the business. Hawaii Gas reported gross profit for the quarter and year ended December 31, 2015 of $14.8 million and $76.9 million, down 19.8% and up 1.7%, respectively, on the prior corresponding periods. Excluding the impact of unrealized losses on propane hedges extending into 2019, gross profit would have increased by 4.9% for the quarter and 4.1% for the full year. “The core business of Hawaii Gas – providing safe, reliable and cost effective energy solutions to residents and businesses of Hawaii – performed well,” said Hooke. “We continue to make progress, albeit slowly, on our initiatives to broaden the suite of services of Hawaii Gas to include supporting important initiatives such as the development of renewable sources of energy in Hawaii.” Overview of Proportionately Combined Measures at December 31, 2015 Revenue – MIC’s proportionately combined revenue for the fourth quarter and full year 2015 decreased 1.5% and increased 9.4% versus the prior comparable periods to $397.7 million and $1,625.8 million, respectively. The full year increase reflects the contribution from acquisitions concluded during 2014 and 2015 and growth in the volume of products sold, partially offset by a reduction in the cost of fuel sold by Atlantic Aviation and gas sold by Hawaii Gas. The decline in revenue in the fourth quarter reflects a reduction in the cost of fuel in 2015 compared with 2014. The lower cost of aviation fuel and gas are generally passed through to customers of MIC’s businesses resulting in a reduction in revenue and a corresponding reduction in cost of goods sold/services provided. Either or both of volume or margin increases will be reflected in improved gross profit. Gross Profit – Because of the pass through nature of fluctuations in energy input costs, up or down, gross profit is effectively the “top line” to which MIC manages its businesses. Gross profit generated in the fourth quarter and full year in 2015 increased 11.8% and 32.1% versus the prior comparable periods to $224.0 million for the quarter and $908.5 million for the year. The increase was attributable to: ● Contributions from the IMTT acquisition in July 2014; ● Storage pricing and an increase in storage utilization at IMTT, partially offset by reduced spill response activity, tank heating, rail services and foreign exchange rates for the quarter and full year; ● Increases in GA flight activity for the quarter and full year and contributions from sites acquired by Atlantic Aviation during 2014 and 2015; ● Acquisitions of BEC in April 2015 and an additional wind power facility in December 2014, partially offset by the sale of District Energy in the third quarter of 2014; and, ● An increase in the volume of gas sold by Hawaii Gas. Earnings Before Interest Taxes Depreciation and Amortization (EBITDA), Excluding Non-Cash Items – Proportionately combined EBITDA increased 16.3% to $151.1 million and 43.0% to $614.1 million in the quarter and full year 2015 periods, respectively. The increases reflect higher gross profit resulting from improved performance and contributions from acquisitions completed in each of 2014 and 2015, offset by higher SG&A expenses attributable to: ● Consolidation of the expenses of IMTT for the full year; ● Incremental costs associated with acquired power facilities; and, ● incremental expenses related to the acquisition of additional FBOs, higher labor and benefits, rent, repairs and maintenance and professional services fees at Atlantic Aviation; partially offset by, ● Improvements in cost control at IMTT and the absence of corporate costs incurred in 2014 related to the IMTT acquisition; and, ● Reductions in promotional and legal costs at Hawaii Gas. See “Use of Non-GAAP Measures” below for MIC’s definition of EBITDA excluding Non-Cash Items and further information on MIC’s use of this measure and see the reconciliation of Proportionately Combined Net Income (Loss) to EBITDA excluding Non-Cash Items attached to this release. Cash Interest – Excluding non-cash derivatives gains and losses, proportionately combined cash interest expense increased 19.6% to $26.9 million in the fourth quarter and 110.4% to $159.3 million in the full year 2015 periods. The increase in cash interest expense was attributable to: ● $50.6 million of swap breakage costs; ● The consolidation of IMTT; and, ● Incremental debt associated with acquisitions of a wind power facility and BEC; and, ● Interest on holding company convertible notes and on a revolving credit facility issued in mid-2014. Cash Taxes – Proportionately combined cash taxes were a benefit of $7.0 million and $6.4 million in the fourth quarter and full year 2015 periods, respectively, primarily as a result of fees incurred during the year and $6.9 million of tax refund received in the fourth quarter of 2015 relating to the election of bonus depreciation for 2014. Based on current forecasts of cash operating expenses including management fees, non-cash depreciation and amortization together with other tax strategies, MIC does not expect to incur a material federal income tax liability until late 2019. Maintenance Capital Expenditures – Proportionately combined maintenance capital expenditures increased by 128.5% to $30.3 million in the fourth quarter and by 58.8% to $68.6 million in the full year 2015 period. The increase was attributable to: ● An increase in maintenance capital expenditures at IMTT in the fourth quarter relative to a curtailment of spending in the prior comparable period and an overall weighting of total maintenance capital spending of $37.7 million to the second half of the year in 2015; ● Planned increases in capital spending at Atlantic Aviation, based on the better than expected performance of the business, designed to create additional financial flexibility at the business in the future; and ● Planned increases in capital spending at Hawaii Gas, primarily in the fourth quarter of 2015. Free Cash Flow – Proportionately Combined Free Cash Flow increased 11.0% to $100.9 million in the fourth quarter and 49.7% to $392.6 million for the full year period primarily as a result of the consolidation of IMTT, and the acquisitions of BEC and wind power facilities, together with improved financial performance of MIC’s businesses generally. Adjusted proportionately combined Free Cash Flow increased 45.8% to $445.5 million in the year to date period. Adjusted proportionately combined Free Cash Flow excludes: ● $50.6 million of swap breakage costs (as a result of the successful refinancing of the majority of the debt across its businesses, MIC believes that swap breakage fees incurred over the next several years, if any, will be minimal); ● $9.3 million of transaction expenses related to BEC primarily in the first half of 2015; ● A tax refund of $6.9 million received in the fourth quarter of 2015 relating to the election of bonus depreciation for 2014; and, ● $43.3 million of transaction expenses and voluntary pension contributions primarily related to IMTT and Hawaii Gas in the third quarter of 2014. MIC regards Free Cash Flow as an important tool in assessing the performance of its capital intensive, cash generative businesses. Proportionately combined Free Cash Flow refers to the consolidated Free Cash Flow generated by MIC’s businesses other than non-controlling interests in the partnerships in solar and wind power facilities, after holding company costs. See “Use of Non-GAAP Measures” below for MIC’s definition of Free Cash Flow and further information and see the reconciliation of Proportionately Combined Net Income (Loss) to EBITDA excluding Non-Cash Items attached to this release. MIC’s reported increase in adjusted Free Cash Flow was partially offset on a per share basis by an increase in the number of shares outstanding. The increase in share count reflects the impact of capital raised in connection with the acquisitions of IMTT and BEC and the reinvestment in shares of base fees and a portion of the performance fees earned by the Company’s Manager during 2015. No performance fee was payable for the fourth quarter of 2015. Overview of Consolidated Results for the Fourth Quarter and Full Year Revenue – MIC’s consolidated revenue decreased by 0.9% to $401.4 million in the fourth quarter and increased 21.3% to $1,639.3 million for the full year compared with the prior comparable periods. The full year increase reflects the contribution from acquisitions during 2014 and 2015 and growth in the volume of products sold, partially offset by a reduction in the cost of fuel sold by Atlantic Aviation and gas sold by Hawaii Gas. The decline in revenue in the fourth quarter reflects a reduction in the cost of fuel in 2015 compared with 2014. The lower cost of aviation fuel and gas are passed through to customers of MIC’s businesses resulting in a reduction in revenue and a corresponding reduction in cost of goods sold/services provided. Expenses – Selling, general and administrative expenses increased in the fourth quarter and full year by 5.0% to $79.2 million and by 14.9% to $304.9 million, respectively. The increases are the result of acquisitions completed in 2014 and 2015, partially offset by the absence of acquisition costs related to IMTT incurred in 2014 and reductions in SG&A, primarily at IMTT, in 2015. Fees payable to MIC’s external manager increased 19.8% to $17.0 million in the fourth quarter of 2015 as a result of the Company’s increased market capitalization compared with the fourth quarter in 2014. Fees payable to the manager for the full year increased 111.1% to $355.0 million as a result of the increase in market capitalization and performance fees incurred in the first and second quarters. All of the fees incurred were settled with the issuance of new shares, not cash, other than $67.8 million paid in cash in the third quarter and $67.8 million that was deferred until July of 2016, and $65.0 million in the third quarter of 2014. Net Income (Loss) – MIC reported net income of $32.9 million in the fourth quarter and a net loss of $108.5 million for the full year 2015 compared with net income of $21.0 million and $1,042.0 million in the comparable periods in 2014. The substantial net income the Company generated in 2014 reflects primarily a non-cash gain from acquisition/sale of business related to the IMTT acquisition and the sale of a district energy business in that year. Use of Non-GAAP Measures MIC reports EBITDA excluding non-cash items on a consolidated and operating segment basis and reconciles each to consolidated net income (loss). EBITDA excluding non-cash items is a measure relied upon by management in evaluating the performance of its businesses and investments. EBITDA excluding non-cash items is defined as earnings before interest, taxes, depreciation and amortization and non-cash items, which includes impairments, gains and losses on derivatives and adjustments for certain other items reflected in the statement of operations. EBITDA excluding non-cash items also excludes any base management and performance fees, if any, whether paid in cash or stock. MIC believes that EBITDA excluding non-cash items provides additional insight into the performance of its operating businesses, relative to each other and to similar businesses without regard to capital structure, and into their ability to service or reduce debt, fund capital expenditures and/or support distributions to the holding company. MIC also reports Free Cash Flow and Proportionately Combined Free Cash Flow, as defined below, on both a consolidated and an operating segment basis as a means of assessing the amount of cash generated by its businesses and as a supplement to other information provided in accordance with GAAP, and reconciles each to cash from operating activities. MIC believes that reporting Free Cash Flow provides additional insight into its ability to deploy cash as GAAP measures, such as net income (loss) and cash from operating activities, do not reflect all of the items that management considers in estimating the amount of cash generated by its operating businesses. MIC defines Free Cash Flow as cash from operating activities, which includes cash paid for interest, taxes and pension contributions, less maintenance capital expenditures, and includes principal repayments on capital lease obligations used to fund maintenance capital expenditures, and excludes changes in working capital. Free Cash Flow does not fully reflect MIC’s ability to freely deploy generated cash, as it does not reflect required payments on indebtedness and other fixed obligations or the other cash items excluded when calculating Free Cash Flow. Free Cash Flow may be calculated in a different manner by other companies, which limits its usefulness as a comparative measure. Free Cash Flow should be used as a supplemental measure and not in lieu of MIC’s financial results as reported under GAAP. MIC may report certain financial metrics on a proportionately combined basis including proportionately combined gross profit, proportionately combined EBITDA excluding non-cash items, proportionately combined cash interest, proportionately combined cash taxes, proportionately combined maintenance capital expenditures, proportionately combined Free Cash Flow including adjusted proportionately combined Free Cash Flow, proportionately combined Free Cash Flow per share, proportionately combined growth capital expenditures and proportionately combined net debt. The Company believes that such measures provide investors and management with additional insight into the financial results and cash generated on the basis of its varied ownership interests in its businesses and investments for the reporting periods. Proportionately combined metrics used by MIC may be calculated in a different manner by other companies and may limit their usefulness as a comparative measure. Proportionately combined metrics should be used as a supplement to and not in lieu of financial results reported in accordance with GAAP. The following tables summarize MIC’s financial performance on a proportionately combined basis for the quarter and full year periods ended December 31, 2015, and for the prior comparable periods. Quarter Ended December 31, 2015 IMTT 100%(1) Atlantic Aviation Contracted Power and Energy(2) Hawaii Gas MIC Corporate Proportionately Combined(3) Contracted Power and Energy 100% Gross profit N/A EBITDA excluding non-cash items (2,727 ) Free cash flow Quarter Ended December 31, 2014 IMTT 100%(1) Atlantic Aviation Contracted Power and Energy(2) Hawaii Gas MIC Corporate Proportionately Combined(3) Contracted Power and Energy 100% Gross profit N/A EBITDA excluding non-cash items (3,200 ) Free cash flow (1,072 ) (5,732 ) (988 ) Year Ended December 31, 2015 IMTT 100%(1) Atlantic Aviation Contracted Power and Energy(2) Hawaii Gas MIC Corporate Proportionately Combined(3) Contracted Power and Energy 100% Gross profit N/A EBITDA excluding non-cash items (10,138 ) Free cash flow (15,080 ) Year Ended December 31, 2014 IMTT 50%(4) IMTT 100%(1) Atlantic Aviation Contracted Power and Energy(2) Hawaii Gas MIC Corporate Proportionately Combined(3) IMTT 100%(5) Contracted Power and Energy 100% Gross profit N/A EBITDA excluding non-cash items (14,903 ) Free cash flow (19,035 ) N/A- Not applicable. Represents our 100% ownership interest in IMTT subsequent to July 16, 2014. IMTT owns 66.7% of its Quebec marine terminal in Canada. The remainder is owned by one other party. IMTT consolidates the results of the Quebec terminal in its financial statements and adjusts the portion that it does not own through noncontrolling interest. The above table shows 100% of IMTT, including the 33.3% portion of the Quebec terminal that it does not own, which is not significant. Both MIC’s and IMTT’s EBITDA excluding non-cash items and Free Cash Flow reflects 100% of the results of the Quebec terminal. Proportionately combined Free Cash Flow for Contracted Power and Energy is equal to MIC's controlling ownership interest in its solar and wind power facilities and the district energy business, up to August 21, 2014, date of sale. As of April 1, 2015, Contracted Power and Energy also includes 100% of BEC, a gas-fired power facility. Proportionately combined Free Cash Flow is equal to the sum of Free Cash Flow attributable to MIC's ownership interest in each of its operating businesses and MIC Corporate. Our proportionate interest in IMTT prior to the acquisition of the remaining 50% interest on July 16, 2014. Represents 100% of IMTT as a stand-alone business. Factors Affecting Business Financial Performance in 2015 International Matex Tank Terminals ● Revenue decreased in 2015 versus 2014 as a result of decreased spill response activity at OMI Environmental Solutions Inc., reduced heating revenue, and a reduction in rail services provided by IMTT. These were offset by improvements in firm commitments including increased utilization rates of 94.9% at year end 2015 compared with 92.5% at year end 2014, and price increases generally. On a constant currency basis, firm commitments would have increased 2.3% in 2015 compared with 2014. ● Costs controls and efficiencies achieved since the IMTT acquisition contributed to a decrease in expenses of 12.3%. Savings have been achieved in insurance and procurement, with the application of technology and improved controls generally. The reductions were partially offset by expenses incurred in connection with ensuring IMTT was compliant with Sarbanes-Oxley (SOX) rules. ● The weighted average remaining life of firm commitments increased in the fourth quarter to 2.62 years at December 31, 2015 from 2.33 years at the end of the third quarter in spite of an increase in volatility in commodity prices that had resulted in a renewal of storage contracts with shorter durations during the first nine months of the year. Atlantic Aviation ● Acquisitions of FBOs at Orlando, FL, Salt Lake City, UT and Carlsbad, CA were completed during the year. Operations at Hartford, CT were sold and an exchange of FBOs at Deer Valley, AZ and El Paso, TX with another FBO operator was also completed. The transactions were consistent with Atlantic Aviation’s strategy of opportunistically building out its network and of exiting some markets in favor of reinvesting in markets it believes have superior growth prospects. ● The weighted average remaining lease life across Atlantic Aviation’s portfolio of FBOs increased to 19.6 years at December 31, 2015 from 18.8 years at December 31, 2014 as a result of acquisitions of leases and lease renewals with durations greater than the average. ● The Federal Aviation Administration reported an increase in general aviation flight activity of 1.2% in 2015 compared with 2014. The increase was consistent with trends that have been in evidence since the first quarter in 2009. Traffic at airports at which Atlantic Aviation operates increased by 1.6% in 2015 compared with 2014. Contracted Power and Energy ● Solar and wind resources were less than forecast during 2015 resulting in underperformance versus expectations on the part of the solar and wind power facilities in the portfolio. Resource availability was not outside of historically normal ranges, however, and the Company expects these to normalize over time. ● Warmer than historically normal weather in the Northeast in the fourth quarter resulted in a less frequent dispatch of power from BEC compared with the Company’s acquisition case. ● The Company recovered $6.3 million as an adjustment to working capital in connection with the acquisition BEC. The recovery was recorded as an adjustment to the purchase price of BEC in the fourth quarter. Hawaii Gas ● The volume of gas sold by Hawaii Gas increased 2.0% in 2015 compared with 2014 after adjusting for the amount of gas in customer tanks. The generally healthy economy in Hawaii, as reflected in strong tourism in particular, resulted in increased consumption of gas by commercial customers including resort hotels. ● Excluding the impact of unrealized gains (losses) on commodity hedges, gross profit per therm increased in 2015 primarily as a result of decline in the cost of commodity inputs. ● Following the year end, Hawaii Gas completed the refinance of an $80.0 million term loan and $60.0 million revolving credit facility and extended the maturities of these facilities to February 2021 from August 2017. Corporate and Other ● Fees payable to MIC’s manager were larger in each of the fourth quarter and full year periods as a result of the increased market capitalization of the Company in 2015 compared with 2014. Performance fees incurred in 2015 were larger than in 2014. ● Selling, general and administrative costs were lower in both the fourth quarter and full year periods ended December 31, 2015 as a result of reduced professional service fees, primarily those associated with acquisitions. ● Interest expense was higher in the quarter and full year periods primarily as a result of the holding company convertible notes being outstanding from July 16, 2014. Conference Call and WEBCAST When: MIC has scheduled a conference call for 8:00 a.m. Eastern Time on Tuesday, February 23, 2016 during which it will review the Company’s results and answer questions from analysts and investors. How: To listen to the conference call, please dial +1(650) 521-5252 or +1(877) 852-2928 at least 10 minutes prior to the scheduled start time. A webcast of the call will be accessible via the MIC website at www.macquarie.com/mic. Please allow extra time prior to the call to visit the site and download the necessary software to listen to the webcast. Slides: MIC will prepare materials in support of its conference call presentation. The materials will be available for downloading from the Company’s website the morning of February 23, 2016 prior to the conference call. A link to the materials will be located on the homepage of the MIC website. Replay: For interested individuals unable to participate in the live conference call, a replay will be available after 2:00 p.m. on February 23, 2016 through midnight on February 29, 2016, at +1(404) 537-3406, or +1(855) 859-2056 Passcode: 41460927. An online archive of the webcast will be available on the MIC website for one year following the call. MIC-G About Macquarie Infrastructure Corporation Macquarie Infrastructure Corporation owns, operates and invests in a diversified group of infrastructure businesses providing basic services to customers in the United States. Its businesses consist of a bulk liquid terminals business, International-Matex Tank Terminals, an airport services business, Atlantic Aviation, a gas processing and distribution business, Hawaii Gas, and several entities comprising a Contracted Power and Energy segment. MIC is managed by a wholly-owned subsidiary of the Macquarie Group. For additional information, please visit the Macquarie Infrastructure Corporation website at www.macquarie.com/mic. Forward-Looking Statements This press release contains forward-looking statements. MIC may, in some cases, use words such as "project”, "believe”, "anticipate”, "plan”, "expect”, "estimate”, "intend”, "should”, "would”, "could”, "potentially”, or "may” or other words that convey uncertainty of future events or outcomes to identify these forward-looking statements. Forward-looking statements in this report are subject to a number of risks and uncertainties, some of which are beyond MIC’s control including, among other things: changes in general economic or business conditions; its ability to service, comply with the terms of and refinance debt, successfully integrate and manage acquired businesses, retain or replace qualified employees, manage growth, make and finance future acquisitions, and implement its strategy; risks associated with development, investment and expansion in the power industry; its shared decision-making with co-investors over investments including the distribution of dividends; its regulatory environment establishing rate structures and monitoring quality of service; demographic trends, the political environment, the economy, tourism, construction and transportation costs, air travel, environmental costs and risks; fuel and gas and other commodity costs; its ability to recover increases in costs from customers, reliance on sole or limited source suppliers, risks or conflicts of interests involving its relationship with the Macquarie Group and changes in U.S. federal tax law. MIC’s actual results, performance, prospects or opportunities could differ materially from those expressed in or implied by the forward-looking statements. Additional risks of which MIC is not currently aware could also cause its actual results to differ. In light of these risks, uncertainties and assumptions, you should not place undue reliance on any forward-looking statements. The forward-looking events discussed in this release may not occur. These forward-looking statements are made as of the date of this release. MIC undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. “Macquarie Group” refers to the Macquarie Group of companies, which comprises Macquarie Group Limited and its worldwide subsidiaries and affiliates. Macquarie Infrastructure Corporation is not an authorized deposit-taking institution for the purposes of the Banking Act 1959 (Commonwealth of Australia) and its obligations do not represent deposits or other liabilities of Macquarie Bank Limited ABN 46 (MBL). MBL does not guarantee or otherwise provide assurance in respect of the obligations of Macquarie Infrastructure Corporation. MACQUARIE INFRASTRUCTURE CORPORATION CONSOLIDATED BALANCE SHEETS ($ in Thousands, Except Share Data) As of December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, less allowance for doubtful accounts of $1,690 and $771, respectively Inventories Prepaid expenses Deferred income taxes Other Total current assets Property, equipment, land and leasehold improvements, net Investment in unconsolidated business Goodwill Intangible assets, net Deferred financing costs, net of accumulated amortization Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Due to Manager - related party $ $ Accounts payable Accrued expenses Current portion of long-term debt Fair value of derivative instruments Other Total current liabilities Long-term debt, net of current portion Deferred income taxes Fair value of derivative instruments Tolling agreements - noncurrent - Other Total liabilities Commitments and contingencies - - MACQUARIE INFRASTRUCTURE CORPORATION CONSOLIDATED BALANCE SHEETS (CONTINUED) ($ in Thousands, Except Share Data) As of December 31, Stockholders’ equity: Preferred stock ($0.001 par value; 100,000,000 authorized; no shares issued and outstanding at December 31, 2015)(1) $
